Fourth Court of Appeals
                                        San Antonio, Texas

                                             December 12, 2018

                                            No. 04-18-00852-CV

                             IN RE ANDERSON COLUMBIA CO., INC.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

       The real parties in interest’s unopposed motion for extension of leave to amend and/or
deadline to file response to petition for writ of mandamus is hereby GRANTED. Time is
extended to December 20, 2018. No further requests for an extension of time will be considered.


           It is so ORDERED on December, 2018.

                                                                               PER CURIAM



           ATTESTED TO: ___________________________
                        KEITH E. HOTTLE,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 15-03-31056-MCV, styled Jerold Givens, et al. v. Salatiel Polanco, et al.,
pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable Gloria Saldana presiding.